Citation Nr: 1147061	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  08-09 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a compensable rating for a service-connected appendectomy scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from July 1952 to October 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran and his wife presented testimony before a decision review officer at the RO in Detroit.  A transcript of the hearing is of record.

Notably, this claim was previously denied by the Board in August 2009, but the Veteran appealed the decision to the U.S. Court for Veterans Claims (Court).  Subsequently, in December 2010, the Court vacated the Board's decision and remanded the case back to the Board for further appellate review.  In May 2011, the Board remanded the case for further action by the originating agency.  The case has been returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or until years thereafter and is not etiologically related to service.

2.  There is no limitation of function of the abdomen as a result of the Veteran's service-connected appendectomy scar; the scar has not been shown to be unstable or painful; deep and covering an area of at least 6 square inches, but less than 12 square inches; or superficial and covering an area of 144 square inches or greater.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service and service incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).  

2.  The criteria for a compensable evaluation for an appendectomy scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.118, Diagnostic Codes 7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2011).

Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss disability because it is related to his exposure to loud noises from guns while serving in a heavy weapons company.  The Veteran's service records, including his DD-214, show that he served in an infantryman regimen, and that he is in receipt of the Combat Infantryman Badge.  Therefore, the Board accepts the Veteran's contention of noise exposure in service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

The service medical records do not show that the Veteran was found to have hearing disability in either ear.  Audiology testing at induction in July 1952 and separation in October 1957 indicated hearing of 15/15 in each ear for spoken voice and whispered voice.  Furthermore, reenlistment examination of March 1954 lists hearing of 15/15 in each ear for whispered voice.

A September 1964 treatment note from private physician GG, MD indicates that the Veteran reported "defective hearing," but he did not mention any problems with his hearing in his August 1964 claim.  The first  competent evidence of hearing loss in the record is from an audiogram conducted in August 2007, 50 years after the Veteran's discharge from active service.  The Veteran had a VA audiogram conducted in October 2007, but the examiner indicated that the results were inadequate for rating purposes due to "non-organic" hearing loss in the audiogram for both ears (speech reception thresholds at 45 db for left ear and at 65db for right ear not in agreement with pure tone threshold average).  In accordance with the Board's August 2009 remand, the Veteran was afforded another VA examination and nexus opinion for his bilateral hearing loss disorder in April 2010.  The examiner evaluated the Veteran's hearing loss and provided the opinion that the Veteran's bilateral hearing loss was less likely as not due to military service.  However, the Board found that the opinion was inadequate for rating purposes because the examiner's rationale only discussed the Veteran's right ear hearing loss, and the examiner did not address the Veteran's statement that his hearing loss began during military service.  See private audiologist letter dated in October 2007.  

Accordingly, in response to the Board's September 2010 remand, the Veteran was afforded another VA audiology examination in September 2010.  The Veteran was diagnosed with profound right ear hearing loss and mild left ear hearing loss, and the examiner opined that the Veteran's bilateral hearing loss was less likely than not due to military service.  The examiner's rationale was that based on asymmetrical hearing loss severity, it was not likely that the right ear would be a result of more exposure to military noise than the left.  He also explained that with the left ear hearing revealing such a mild loss it was unlikely that it was due to acoustic trauma while in the military.  There is no contrary medical opinion of record.  

The Veteran's report of a continuity of hearing loss since military service is competent evidence of a continuity of symptomatology.  He first reported such continuity, however, years after service and only in connection with the claim for VA compensation.  In this regard, as noted above, the Veteran reported defective hearing during private treatment in September 1964.  However, he did not indicate that his hearing problems were related to his military service or that they had started in service.  The first contemporaneous evidence of hearing loss consists of the aforementioned August 2007 audiogram, which showed bilateral hearing loss.  Furthermore, in addition to his claims of military noise exposure, the Veteran has also reported a history of occupational noise exposure while working at General Motors, albeit with hearing protection.  Moreover, a VA audiologist who examined the Veteran and reviewed the claims folders in September 2010 has opined that the Veteran's hearing disability is not related to service, and there is no contrary medical opinion of record.  It would required medical expertise to say that the current hearing loss identified long after service, is the result of in-service noise exposure.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his hearing loss. 38 C.F.R. § 3.159(a)(1),(2) (2011).  

Accordingly, the Board concludes that the preponderance of the evidence is against this claim and service connection for bilateral hearing loss on a direct basis is not in order.  The Board also notes that without clinical evidence of manifestation of hearing loss to a compensable degree within a year after discharge, presumptive service connection also is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

Compensable Rating for Appendectomy Scar

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).

Each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Service treatment records show that the Veteran underwent an appendectomy in December 1953.  During a September 1964 neuropsychiatric examination, the Veteran reported sustaining an abdominal injury from shell fire in Korea in 1953, and the examiner noted that he likely subsequently had an appendectomy performed in Japan in 1953.  He was noted at that time to have an appendectomy scar.  During private treatment with GG, MD in September 1964, the Veteran complained of abdominal pain in the lower inguinal region and swelling in the scrotum associated with the pain.  During a September 1964 VA examination, he was noted to have a three and one-half inch diagonal scar at the right lower quadrant.  The examiner also noted the presence of a 3/4 inch irregular circular scar in the left parietal area, which was non-symptomatic.  

In an October 1964 rating decision, the RO granted service connection and a noncompensable evaluation for appendectomy, effective July 10, 1964.  

In September 2006, the Veteran filed a claim for service connection for a lower abdominal wound, a scar, and residuals of a lower abdominal wound.  

In an October 2006 statement, SH, D.O., the Veteran's primary care physician for over twenty-five years, indicated that the Veteran had an irregular five inch scar on his lower right abdomen, as a result of a shrapnel injury to his abdominal wall during active service.  He also noted that although he was able to palpate the scar and see it visually, he had never had to refer the Veteran to any specialist for any post-surgical complications.

In a July 2007 rating decision, the Veteran's disability was recharacterized as an appendectomy scar, and his noncompensable evaluation was continued, effective July 10, 1964, under 38 C.F.R. § 4.118, Diagnostic Code 7805.

Scars involving areas other than the head, face, or neck that are deep or cause limited motion are 10 percent disabling if the scar exceeds six square inches (39 square centimeters). Scars with areas exceeding 12 square inches (77 square centimeters) warrant a 20 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars other than of the head, face, or neck, that are superficial and that do not cause limited motion are 10 percent disabling if the area(s) is 144 square inches (929 square centimeters) or greater. 38 C.F.R. § 4.118, Diagnostic Code 7802.

Superficial, unstable scars are 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803.  Under Diagnostic Code 7804, a 10 percent evaluation is assigned when there are superficial scars that are painful on examination.  

Other scars are to be rated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Veteran can only receive a higher rating under Diagnostic Code 7805 if there is evidence of limitation of function of the abdomen as a result of his service-connected disability.  

The Veteran was afforded a VA examination in May 2007 in response to his claim.  The examiner evaluated a scar on the left side of the Veteran's abdomen, and diagnosed him with superficial scarring to the left lower abdomen, well healed, asymptomatic on examination, with self-reported complaints of pain in the area of the scar if he sits too long.  However, Veteran's private physician noted that he had an abdominal scar on the right side of his abdomen, and the VA 1964 medical examiner recorded that there was a three and one-half inch diagonal scar at the right lower quadrant, as well as a three-fourth inch irregular circular scar in the left parietal area.  The Veteran's appendix was removed after he experienced right lower quadrant pain, and he is service-connected for his appendectomy scar.  As the May 2007 VA examiner did not evaluate the Veteran's service-connected appendectomy scar, located in his lower right abdominal area, the examination is considered incomplete and therefore, inadequate for rating purposes.

In accordance with the Board's May 2011 remand, the Veteran was afforded his most recent VA examination for his service-connected appendectomy scar in June 2011.  The examiner noted that the Veteran had a scar on the anterior surface of his trunk, in the right lower quadrant, which was diagonal and linear in fashion, hypopigmented, nonadherant and occupying an area less than six square inches.  The Veteran complained of an occasional, unprovoked achy pain in the right groin region, and occasional pain in the scarred area with forward bending, which caused him to stop his activities until the pain resolved.  However, on physical examination, the scar was deep, with no signs of skin breakdown over the scar, no inflammation, no edema, no keloid formation, no reports of pain, and no other disabling effects.  The diagnosis was asymptomatic scar, status post appendectomy, right lower quadrant.

In an August 2011 addendum to the June 2011 examination, the examiner noted that the Veteran's subjective complaints of occasional pain on forward bending in the right groin area were not related to his service-connected appendectomy scar.  In this regard, he noted that the right groin was not anatomically located in the same area as the appendectomy scar, and on physical examination, it was documented that the scar was nonpainful and intact, with no signs of skin breakdown, edema or keloid formation.  He also noted that the abdominal and inguinal regions were normal on examination, and during the examination and while obtaining the medical history, the Veteran was able to sit, bend, lay in a supine position without fidgeting or complaining of pain from the appendectomy scar.

The Veteran is competent to report the symptoms of his disability however, there is no competent medical evidence of limitation of function of the abdomen as a result of the Veteran's service-connected appendectomy scar.  Accordingly, a higher rating is not warranted under Diagnostic Code 7805.

The Board notes further that as the Veteran's appendectomy scar has not been shown during the period on appeal to be unstable or painful; deep and covering an area of at least 6 square inches, but less than 12 square inches; or superficial and covering an area of 144 square inches or greater; a separate rating under Diagnostic Codes 7800-7804 is also not warranted.  

The Board also notes that, effective October 23, 2008, the Schedule for rating criteria that addresses the evaluation of scars was revised.  See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (to be codified at 38 C.F.R. pt. 4).  

These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date.  Id.  The Veteran's claim was received prior to this date and the Board has not received a request from the Veteran or his representative to be rated under the revised criteria.  Hence, those rating criteria do not need to be addressed at this time.

The Board has also considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no other section that provides a basis upon which to assign a higher disability evaluation or separate compensable evaluation for the disability.

In summary, for the reasons and bases expressed above, the Board has concluded that the Veteran is not entitled to a compensable rating for his service-connected appendectomy scar.


Extra-schedular consideration 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The record reflects that the Veteran has not required frequent hospitalizations for his service-connected appendectomy scar, and that the manifestations of the disability are not in excess of those contemplated by the scheduler criteria.  In sum, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned evaluation.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.

Total Rating for Compensation Based on Individual Unemployability (TDIU) 

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case there is no evidence that the service connected appendectomy scar has caused unemployability.  As there is no evidence of unemployability attributable to the service connected appendectomy scar, or any other service-connected disability further consideration of entitlement to TDIU is not required.




Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

The record reflects that in January, May and October 2007, prior to the initial adjudication of the claims, the Veteran was provided with the notice required under § 5103.  The Board notes that, even though the letters requested a response within 60 days, they also expressly notified the Veteran that he had one year to submit the requested information and/or evidence, in compliance with 38 U.S.C.A. § 5103(b) (evidence must be received by the Secretary within one year from the date notice is sent).  The Veteran was given the specific notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006) in January, May and October 2007 letters.

For an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation - e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.  The Veteran was provided the specific notice required by Vazquez-Flores in a July 2008 letter.

The Board notes that all pertinent evidence has been obtained in this case and the Veteran has been given appropriate VA examinations.  Neither the Veteran nor his representative has identified any additional evidence that could be obtained to substantiate the denied claims.  The Board is also unaware of any such evidence.

The Board remanded the claim in May 2011 to afford the Veteran a new examination for his appendectomy scar.  The Veteran was afforded a new VA examinations in June 2011, and an addendum to the examination was submitted in August 2011.  The examination and addendum provided the information requested in the remand and are adequate for rating purposes.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

In sum, the Board concludes that any errors in the notice and the development of the claims by the originating agency were not prejudicial to the Veteran.


ORDER

Service connection for bilateral hearing loss is denied.

A compensable rating for an appendectomy scar is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


